Argued January 15, 1936.
The principles governing this case are stated in our opinion in Germantown Trust Co., Guardian, v. Emhardt, 321 Pa. 561. The facts of the two cases are almost identical, the only differences being that in this case the plaintiff appears as guardian of the estate of Mary Elizabeth Marcolina, and that the bond and mortgage, which *Page 568 
is for a like sum, is secured upon premises 82 West Sharpnack Street, Philadelphia. The pleadings, except for these factual differences, are identical. However, in this case plaintiff's rule for judgment for want of a sufficient affidavit of defense was sustained, and judgment entered accordingly. For the reasons given in our opinion at 321 Pa. 561, the judgment must be affirmed.
Judgment affirmed.